Exhibit 10-ii

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

by and among

AT&T INC.

and

THE SBC MASTER PENSION TRUST

and

BROCK FIDUCIARY SERVICES LLC

DATED AS OF OCTOBER 15, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2  

Section 1.1

   Definitions      2  

Section 1.2

   Other Definitional Provisions      7  

ARTICLE II REPRESENTATIONS AND WARRANTIES

     7  

Section 2.1

   Representations and Warranties of AT&T      7  

Section 2.2

   Representations and Warranties of the Investment Manager      8  

ARTICLE III TRANSFER RESTRICTIONS

     8  

Section 3.1

   Transfer Restrictions      8  

Section 3.2

   Legends on Holder Shares; Securities Act Compliance      9  

ARTICLE IV REGISTRATION RIGHTS

     11  

Section 4.1

   Registration Statement      11  

Section 4.2

   Reserved      17  

Section 4.3

   Termination of Registration Obligation      17  

Section 4.4

   Registration Procedures      17  

Section 4.5

   Registration Expenses      24  

Section 4.6

   Indemnification; Contribution      24  

Section 4.7

   Indemnification Procedures      26  

Section 4.8

   Repurchase of Shares      27  

Section 4.9

   Right of First Offer      27  

Section 4.10

   Repurchase      27  

Section 4.11

   Cooperation During Non-S-3 Periods      28  

ARTICLE V MISCELLANEOUS

     28  

Section 5.1

   Termination      28  

Section 5.2

   Injunctive Relief      28  

Section 5.3

   Assignments      29  

Section 5.4

   Amendments; Waiver      29  

Section 5.5

   Notices      29  

Section 5.6

   GOVERNING LAW; FORUM SELECTION      31  

Section 5.7

   WAIVER OF JURY TRIAL      31  

Section 5.8

   Interpretation      31  

 

i



--------------------------------------------------------------------------------

Section 5.9

       Scope of Agreement      31  

Section 5.10

       No Third Party Beneficiaries      32  

Section 5.11

       Severability      32  

Section 5.12

       Counterparts      32  

Section 5.13

       Effectiveness      32  

 

ii



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT, dated as of October 15, 2018 (this “Agreement”),
by and among (i) AT&T Inc., a Delaware corporation (the “AT&T”), (ii) Brock
Fiduciary Services LLC (the “Investment Manager”), as named fiduciary and
investment manager, with respect to the AT&T Pension Benefit Plan (“AT&T Plan”),
a participating plan in the SBC Master Pension Trust (“Trust”), acting on its
own behalf and as investment manager on behalf of the Trust, (iii) the Trust, as
a Holder (as defined below), and (iv) any additional or substitute Holders that
become a party to this Agreement in accordance with and pursuant to
Section 5.3(b) hereof.

WITNESSETH:

WHEREAS, on September 9, 2013, AT&T Mobility II, LLC, an indirect wholly owned
subsidiary of AT&T (“AT&T Mobility”), issued 320 million cumulative perpetual
preferred membership interests, Series A (each a “Preferred Interest” and,
collectively, the “Preferred Interests”) to AT&T pursuant and subject to the
terms and conditions of that certain Second Amended and Restated Limited
Liability Company Agreement of AT&T Mobility (the “Second LLC Agreement”);

WHEREAS, AT&T entered into the Contribution Agreement (the “Contribution
Agreement”), effective as of September 9, 2013, by and among the Investment
Manager, the Trustee, AT&T and AT&T Mobility, providing for an in-kind
contribution by AT&T to the AT&T Plan of the Preferred Interests, and the LLC
Agreement was amended and restated in connection therewith (the “Third LLC
Agreement”)

WHEREAS, the Contribution Agreement and the Third LLC Agreement, as thereafter
amended, are being amended and restated, effective as of the date hereof, to
provide, among other things, for the transferability of the Preferred Interests
(such Fourth Amended and Restated Limited Liability Company Agreement, as the
same may be amended from time to time, the “Fourth LLC Agreement” and such
Amended and Restated Contribution Agreement, as the same may be amended from
time to time, the “Amended Contribution Agreement,” respectively);

WHEREAS, pursuant to the Fourth LLC Agreement, AT&T Mobility has the right to
purchase all or any portion of the Preferred Interests from the Trust in one or
more transactions as provided in Section 8(e) thereof (such right, as so
provided in the Fourth LLC Agreement, the “Redemption Option”); and pursuant to
the Fourth LLC Agreement and the Amended Contribution Agreement, the Trust has
the right to require AT&T Mobility or AT&T to purchase all or a portion of the
Preferred Interests, from time to time, from the Trust as provided in
Section 8(e) and Section 7 thereof, respectively (such rights, as so provided in
the Fourth LLC Agreement and Amended Contribution Agreement, the “Put Option”);

WHEREAS, pursuant to the Fourth LLC Agreement and Amended Contribution
Agreement, AT&T Mobility and AT&T have the right, in their sole discretion, to
pay the purchase price for any Preferred Interests purchased pursuant to the Put
Option or the Redemption Option, in whole or in part, by delivering shares of
Common Stock to the Trust (or any substitute Members of AT&T Mobility) as
provided therein;



--------------------------------------------------------------------------------

WHEREAS, in connection with the foregoing, the parties hereto wish to amend and
restate this Agreement governing the rights and obligations of the parties with
respect to registration rights, transfers and other matters relating to shares
of Common Stock (if any) that may be delivered to the Trust (or any substitute
Members of AT&T Mobility who become Holders hereunder) pursuant to the
Redemption Option or the Put Option.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1        Definitions. As used in this Agreement, the following terms
shall have the meanings indicated below:

“144 Notice” shall have the meaning set forth in Section 3.2(e).

“Affiliate” shall mean, with respect to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under Common Control with that Person.

“Agreement” shall have the meaning set forth in the Preamble.

“Amended Contribution Agreement” shall have the meaning set forth in the
Recitals.

“AT&T” shall have the meaning set forth in the Preamble.

“AT&T Mobility” shall have the meaning set forth in the Recitals.

“AT&T Plan” shall have the meaning set forth in the Preamble.

“Beneficially Own” shall mean, with respect to any securities, having
“beneficial ownership” of such securities within the meaning of paragraph (a) of
Rule 13d-3 under the Exchange Act (as such rule is in effect on the date of this
Agreement).

“Blackout Period” shall have the meaning set forth in Section 4.1(f).

“Board” shall mean, as of any date, the Board of Directors of AT&T in office on
that date.

“Business Day” shall mean any day other than a Saturday, Sunday, federal holiday
or a day on which banks in the City of New York are authorized or obligated by
law to close.

“Claim Notice” shall have the meaning set forth in Section 4.7(a).

 

2



--------------------------------------------------------------------------------

“Claims” shall have the meaning set forth in Section 4.6(a).

“Common Stock” shall mean the common stock, $1.00 par value per share, of AT&T
and any successor equity securities issued in lieu thereof by any successor of
AT&T.

“Company Indemnified Party” shall have the meaning set forth in Section 4.6(b).

“Confidential Information” shall have the meaning set forth in Section 4.4(f).

“Contribution Agreement” shall have the meaning set forth in the Recitals.

“Control” (including, with correlative meanings, “Controlled by” and “under
Common Control with”) shall mean the possession, direct or indirect, of the
power to direct or cause the direction of management or policies of a Person,
whether through ownership of securities, by contract or otherwise.

“Delivery Date” means any date on which shares of Common Stock are issued and
first registered in the name of any Holders (or their respective nominees, as
the case may be) on the books and records of AT&T or its transfer agent, in each
case pursuant to the Redemption Option or the Put Option.

“Demand Request” shall have the meaning set forth in Section 4.1(b).

“Director” shall mean any member of the Board.

“Effective Period” shall have the meaning set forth in Section 4.4(a)(iii).

“Encumbrance” shall mean any lien, pledge, charge, claim, encumbrance, security
interest, option, mortgage, easement or other restriction or third-party right
of any kind, including any right of first refusal or restriction on voting.

“Exchange Act” shall mean the United States Securities Exchange Act of 1934, as
amended from time to time, and the relevant rules and regulations promulgated by
the SEC from time to time thereunder.

“Expiration Date” shall have the meaning set forth in Section 4.1(a)(v).

“Fourth LLC Agreement” shall have the meaning set forth in the Recitals.

“Holder” or “Holders” shall mean (i) the Trust, the sole initial Holder
hereunder, and (ii) any substitute Members of AT&T Mobility (or subsequent
substitute Members thereof) that have been duly admitted to such company
pursuant to Section 8(c) of the Fourth LLC Agreement and that have executed this
Agreement as required by Section 8(c)(ii) thereof and Section 5.3(b) hereof.

“Holder Indemnified Parties” shall have the meaning set forth in Section 4.6(b).

“Holder Shares” shall mean the shares of Common Stock issued and registered in
the name of a Holder (or its nominee) on any Delivery Date pursuant to the
Redemption Option

 

3



--------------------------------------------------------------------------------

or the Put Option and any shares of Common Stock or other securities issued in
respect of or into which such shares of Common Stock shall be converted in
connection with any stock splits, reverse stock splits, stock dividends or
distributions, combinations or any similar recapitalizations on or after such
Delivery Date.

“Indemnified Party” shall mean any Company Indemnified Party, the Holder
Indemnified Parties or Underwriter Indemnified Party, as the context may
require.

“Indemnifying Party” shall have the meaning set forth in Section 4.7.

“Investment Manager” shall have the meaning set forth in the Recitals.

“Last Option Date” means the Delivery Date for Common Stock issued pursuant to
an exercise of the Redemption Option or the Put Option (if any) after which
neither the Redemption Option nor the Put Option is exercisable pursuant to its
terms (e.g., because all Preferred Interests have been repurchased under the
Fourth LLC Agreement or Amended Contribution Agreement or are otherwise no
longer beneficially owned by a Holder).

“Majority in Interest of the Holders” means Holders of more than 50% of
Registrable Securities then outstanding (or, as the context may require, prior
to the initial Delivery Date, Members of AT&T Mobility holding Preferred
Interests that would represent, upon delivery in connection with a Put Option or
Redemption Option, as the case may be, a Majority in Interest of the Holders).

“Market Value” shall mean, as of any date, the average of the daily closing
prices per share of Common Stock during the regular trading sessions on the NYSE
(or on the principal securities exchange or interdealer quotation system on
which Common Stock is then listed or quoted) for each of the 20 full trading
days immediately preceding (but not including) such date.

“Non-Shelf Extension Period” shall have the meaning set forth in
Section 4.1(a)(vii).

“Non-Shelf Factor” shall have the meaning set forth in Section 4.1(a)(vii).

“Non-Shelf Notice” shall have the meaning set forth in Section 4.1(a)(vi).

“Non-WKSI Extension Period” shall have the meaning set forth in
Section 4.1 (a)(iii).

“Non-WKSI Factor” shall have the meaning set forth in Section 4.1(a)(iii).

“Organizational Documents” shall mean, with respect to any Person, such Person’s
articles or certificate of association, incorporation, formation or
organization, by-laws, limited liability company agreement, partnership
agreement or other constituent document or documents, or with respect to any
trust, such trust’s indenture, each in its currently effective form as amended
from time to time.

 

4



--------------------------------------------------------------------------------

“Person” shall mean any individual, corporation (including not-for-profit),
general or limited partnership, limited liability company, joint venture,
estate, trust, association, organization, Governmental Entity or other entity of
any kind or nature.

“Preferred Interests” shall have the meaning set forth in the Recitals.

“Put Option” has the meaning set forth in the Recitals, as the same may be
amended from time to time.

“Redemption Option” has the meaning set forth in the Recitals, as the same may
be amended from time to time.

“Registrable Shares” shall mean, at any time, the Holder Shares that are then
registered in the name of a Holder (or its nominee) and Beneficially Owned by
such Holder. For the avoidance of doubt, the Registrable Shares shall not
include any Preferred Interests or any rights of the Trust under the
Contribution Agreement, including any right to receive Common Stock thereunder.

“Registration Period” means the period from the first Delivery Date (if any) to
but excluding the Termination Date.

“Registration Trigger” shall have the meaning set forth in Section 4.1(a)(i).

“Renewal Shelf Registration Statement” shall have the meaning set forth in
Section 4.1(a)(v).

“Repurchase Period” shall mean the 90 day period that begins on the date of the
receipt by AT&T of written notice from the Holder (or Holders) with respect to
its (or their) option under Section 4.1(a)(iv), 4.1(a)(viii), 4.1(e)(ii), or
4.10 of this Agreement.

“Restricted Share Repurchases” means repurchases of Common Stock by AT&T
pursuant to, and in accordance with: (a) any publicly announced, broad-based
share repurchase programs; (b) any accelerated share repurchase programs or
similar structured repurchase programs; or (c) any issuer tender offers
conducted by AT&T as issuer. For purposes of clarity, Restricted Share
Repurchases shall not include, among other things: (x) any privately-negotiated
repurchases; or (y) any repurchases or deemed repurchases pursuant to equity
plans or equity awards issued by AT&T.

“S-3 Eligible” shall have the meaning set forth in Section 4.1(c).

“Sale Window” shall mean the period of time (a) beginning 24 hours following the
filing or furnishing of AT&T’s quarterly or annual earnings release on Form 8-K
(or any successor form) with the SEC for the most recently completed fiscal
quarter or fiscal year, as the case may be, and (b) ending at 5:00 p.m. ET on
the 30th calendar day following the filing or furnishing of AT&T’s quarterly or
annual earnings release on Form 8-K (or any successor form, or, in the event
such earnings release is not released, the Form 10-K or 10-Q, as applicable)
with the SEC for the most recently completed fiscal quarter or fiscal year;
provided that any Sale Window may be extended or supplemented with AT&T’s prior
written consent.

 

5



--------------------------------------------------------------------------------

“SEC” shall mean the United States Securities and Exchange Commission or any
relevant successor agency.

“Second LLC Agreement” shall have the meaning set forth in the Recitals.

“Securities Act” shall mean the United States Securities Act of 1933, as it may
be amended from time to time, and the relevant rules and regulations promulgated
by the SEC from time to time thereunder.

“Shelf Takedown” shall have the meaning set forth in Section 4.1(b).

“Subsidiary” shall mean, with respect to any Person, any other entity (i) whose
securities or other ownership interests, having by their terms the power to
elect a majority of the board of directors or other Persons performing similar
functions, are owned or controlled, directly or indirectly, by such Person,
(ii) whose business and policies such Person has the power, directly or
indirectly, to direct, or (iii) of which 50% or more of the securities,
partnership or other ownership interests are owned, directly or indirectly, by
such Person.

“Termination Date” shall have the meaning set forth in Section 4.3.

“Third LLC Agreement” shall have the meaning set forth in the Recitals.

“Transfer” shall mean any direct or indirect sale, transfer, assignment, pledge,
hypothecation, mortgage, license, gift, creation of a security interest in or
lien on, placement in trust (voting or otherwise), encumbrance or other
disposition to any Person, including those by way of spin-off, hedging or
derivative transactions (including by way of any short sale by another person in
connection therewith) or otherwise.

“Trust Agreement” shall mean the amended and restated SBC Master Pension Trust
dated February 1, 2012, as the same may be amended from time to time.

“Trust” shall have the meaning set forth in the Preamble.

“Trustee” shall mean JPMorgan Chase Bank, N.A. and shall include any successor
trustee for the AT&T Plan and Trust.

“Unavailable S-3” shall have the meaning set forth in Section 4.1(a)(vi).

“Underwriter Indemnified Party” shall have the meaning set forth in
Section 4.6(b).

“Underwritten Offering” shall mean any fixed-price firm-commitment underwritten
offering.

“WKSI” shall mean a “well-known seasoned issuer” as such term is defined in Rule
405 promulgated under the Securities Act.

“WKSI Extension Period” shall have the meaning set forth in Section 4.1(a)(ii).

 

6



--------------------------------------------------------------------------------

“WKSI Factor” shall have the meaning set forth in Section 4.1(a)(ii).

Section 1.2        Other Definitional Provisions. Unless the express context
otherwise requires:

(a)        the words “hereof”, “herein”, and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement;

(b)        the terms defined in the singular have a comparable meaning when used
in the plural, and vice versa;

(c)        any reference herein to “Dollars” and “$” are to United States
Dollars;

(d)        any references herein to a specific Section, Schedule, Annex or
Exhibit shall refer, respectively, to Sections, Schedules, Annexes or Exhibits
of this Agreement;

(e)        wherever the word “include”, “includes” or “including” is used in
this Agreement, it shall be deemed to be followed by the words “without
limitation”;

(f)        references herein to any gender includes the other gender;

(g)        unless otherwise specified, any law, rule or statute defined or
referred to herein means such law, rule or statute (including any successor
thereto) as it may be amended from time to time; and

(h)        unless the context otherwise indicates, all rights of the Trust under
this Agreement shall be exercised, and all actions to be taken by it hereunder
shall be performed or taken on its behalf by the Investment Manager. The
obligations of the Trust hereunder shall be binding upon the Trustee, not
personally but solely in its capacity as directed trustee of the SBC Master
Pension Trust, in which the AT&T Plan is a participating plan. All notices to
the Trust shall be deemed delivered if so delivered to the Investment Manager,
and AT&T may rely on any and all actions taken by the Investment Manager as if
taken by the Trust. In the event of the termination or resignation of the
Investment Manager, Section 17 of the Amended Contribution Agreement shall apply
to this Agreement mutatis mutandis.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1        Representations and Warranties of AT&T. AT&T represents and
warrants to the Holders as of the date hereof that:

(a)        AT&T is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware.

(b)        AT&T has all requisite power and authority and has taken all action
necessary in order to execute and deliver this Agreement and to perform its
obligations

 

7



--------------------------------------------------------------------------------

hereunder. The execution and delivery by AT&T of this Agreement and the
performance of its obligations hereunder have been duly authorized by all
necessary action of AT&T. This Agreement has been duly executed and delivered by
AT&T and, assuming the due authorization, execution and delivery of this
Agreement by a Holder (and, in the case of the Trust (so long as the Trust
remains a Holder), the Investment Manager), constitutes the legal, valid and
binding obligation of AT&T, enforceable against AT&T in accordance with its
terms, except as limited by applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws affecting the enforcement
of creditors’ rights generally or, as to enforceability, by general equitable
principles.

(c)        The execution and delivery of this Agreement by AT&T and the
performance of its obligations hereunder will not constitute or result in (i) a
breach or violation of, or a default under, the Organizational Documents of
AT&T, (ii) a breach or violation of, a termination (or right of termination) or
default under, the creation or acceleration of any obligations under, or the
creation of an Encumbrance on any of the assets of AT&T (with or without notice,
lapse of time or both) pursuant to, any agreement, lease, license, contract,
note, mortgage, indenture, arrangement or other obligation binding upon AT&T, or
(iii) conflict with, breach or violate any law applicable to AT&T or by which
its properties are bound or affected, except, in the case of clause (ii) or
(iii) above, for any breach, violation, termination, default, creation or
acceleration that would not, individually or in the aggregate, reasonably be
likely to impair the ability of AT&T to perform its obligations under this
Agreement.

Section 2.2        Representations and Warranties of the Investment Manager. The
Investment Manager represents and warrants to AT&T as of the date hereof that
Brock Fiduciary Services LLC has been duly appointed and is serving as the
Investment Manager for the Trust and, in that capacity, acknowledges and affirms
its statements in Section 3 of the Amended Contribution Agreement.

ARTICLE III

TRANSFER RESTRICTIONS

Section 3.1        Transfer Restrictions.

(a)        A Holder shall not (and, in the case of the Trust (so long as the
Trust remains a Holder), the Investment Manager shall not cause the Trust to)
make any Transfer of any Holder Shares other than in accordance with this
Agreement. No Transfer of Holder Shares in violation of this Agreement,
including Article III hereof, or in violation of any restrictive legends (or
comparable notations or other arrangements contemplated hereby), shall be made
or recorded on the books and records of AT&T or its transfer agent and any such
Transfer shall be void and of no effect. Upon completion of any Transfer of any
Holder Shares, the Holder (or the Investment Manager on behalf of the Trust)
shall notify AT&T and its transfer agent in writing of the number of Holder
Shares so Transferred. The parties acknowledge and agree that the Investment
Manager may direct the Trustee to enter into any agreements, incur reasonable
costs on behalf of the Trust, or pledge or hypothecate assets of the Trust
(except for the Preferred Interests or Holder Shares) in order to carry out
interest rate and credit defaults swap transactions, and that any such
transactions shall not be deemed to be a Transfer (either direct or

 

8



--------------------------------------------------------------------------------

indirect) of the Preferred Interests or the Holder Shares. Notwithstanding the
foregoing, under no circumstances shall any Holder engage in hedging of, or any
derivative transaction with respect to, any securities issued by AT&T (which,
for the avoidance of doubt, shall not include the Preferred Interests).

(b)        No Holder Shares shall be Transferred except pursuant to an effective
registration statement under the Securities Act as provided in this Agreement or
in compliance with an available exemption from the registration requirements of
the Securities Act, and in each case in compliance with the registration
requirements of (or any available exemptions from) any applicable state or other
securities laws. In addition, except for any Transfer during a Sales Window
(i) pursuant to an Underwritten Offering or (ii) pursuant to any other
fixed-price offering (including any such offering not being made pursuant to an
effective registration statement), in each case, in compliance with the
provisions of this Agreement, no Transfer shall be part of a transaction that,
in the reasonable judgment of AT&T, would be a “distribution” within the meaning
of Regulation M under the Exchange Act without AT&T’s prior written consent.

Section 3.2        Legends on Holder Shares; Securities Act Compliance.

(a)        Each share certificate representing Holder Shares shall bear the
following or substantially similar legends (and comparable notations or other
arrangements will be reflected in the books and records of AT&T or its transfer
agent with respect to any uncertificated Holder Shares):

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY OTHER APPLICABLE SECURITIES
LAWS AND MAY NOT BE SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE
TRANSFERRED OR DISPOSED OF EXCEPT (A) PURSUANT TO A REGISTRATION STATEMENT
EFFECTIVE UNDER SUCH ACT AND LAWS OR (B) PURSUANT TO AN EXEMPTION FROM
REGISTRATION THEREUNDER (AND ONLY AFTER THE ISSUER HAS RECEIVED AN OPINION OF
COUNSEL REASONABLY ACCEPTABLE TO IT STATING THAT SUCH TRANSFER OR DISPOSITION IS
EXEMPT FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND LAWS. THE SECURITIES
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE PROVISIONS OF A REGISTRATION
RIGHTS AGREEMENT DATED AS OF AUGUST 30, 2013, A COPY OF WHICH MAY BE INSPECTED
AT OR OBTAINED FROM THE PRINCIPAL OFFICE OF ISSUER WITHOUT CHARGE.”

(b)        Any Holder (or, in the case of the Trust (so long as the Trust
remains a Holder), the Investment Manager) agrees that it will, in connection
with a proposed Transfer and if requested by AT&T, deliver (at such Holder’s
expense) to AT&T such customary certificates and other documents (which may
include an opinion of reputable U.S. counsel selected by such Holder and
reasonably acceptable to AT&T), in form and substance reasonably satisfactory to

 

9



--------------------------------------------------------------------------------

AT&T, confirming that any Transfer made other than pursuant to an effective
registration statement as provided herein does not require registration under
the Securities Act.

(c)        In connection with any Transfer of Holder Shares pursuant to an
effective registration statement as provided herein, AT&T shall remove (or cause
to be removed) the legend (or comparable notations or other arrangements)
referenced in Section 3.2(a) with regard to such Holder Shares. In connection
with any proposed Transfer of Holder Shares pursuant to Rule 144 under the
Securities Act as provided herein, AT&T shall remove (or cause to be removed)
the legend (or comparable notations or other arrangements) referenced in
Section 3.2(a) with regard to such Holder Shares but solely with regard to such
proposed Transfer and only when a Holder (or, in the case of the Trust (so long
as the Trust remains a Holder), the Investment Manager) has delivered (at such
Holder’s expense) to AT&T such customary certificates and other documents (which
may include an opinion of reputable U.S. counsel selected by such Holder and
reasonably acceptable to AT&T), in form and substance reasonably satisfactory to
AT&T, confirming that such proposed Transfer will comply with Rule 144
(including all of the applicable requirements thereof) and the provisions of
this Agreement.

(d)        At all times during the Registration Period, AT&T will use its
commercially reasonable efforts to comply with the requirements of Rule
144(c)(1) with respect to public information about AT&T.

(e)        In connection with any proposed Transfer of Holder Shares pursuant to
Rule 144 under the Securities Act, a Holder shall give notice of any such
proposed Transfer at least five (5) Business Days prior to the commencement of
the proposed Transfer (a “144 Notice”). A 144 Notice shall specify (i) the date
on which such Holder proposes to commence Transfers pursuant to Rule 144; (ii)
the maximum number of Holder Shares to be disposed of in any such Transfers; and
(iii) the expected completion date of such Transfers. Any such Holder agrees
that it may Transfer its Holder Shares pursuant to Rule 144 only during a Sale
Window and may not make any such Transfer after the expected completion date
specified in the related 144 Notice (without AT&T’s prior written consent). Upon
completion or other termination of Transfers of Holder Shares contemplated in a
144 Notice, any such Holder shall promptly deliver written notice to AT&T of
such completion or other termination of all such Transfers pursuant to Rule 144.
For the avoidance of doubt, any Transfers by a Holder pursuant to Rule 144 (or
other appropriate exemption under the securities laws) shall not be deemed a
Demand Request or Shelf Takedown pursuant to Section 4.1(b), and shall not count
as one of the four Demand Requests permitted pursuant to Section 4.1(b).

(f)        At any time following receipt of a 144 Notice, AT&T may deliver
notice of a Blackout Period as set forth in Section 4.1(e) hereof to the
requesting Holder(s), upon which such Holder(s) shall be prohibited from making
any Transfers of Holder Shares pursuant to Rule 144 (or otherwise) during such
Blackout Period (it being understood that any such notice of a Blackout Period
shall count as one of the two blackouts permitted by Section 4.1(e)).

 

10



--------------------------------------------------------------------------------

ARTICLE IV

REGISTRATION RIGHTS

Section 4.1        Registration Statement.

(a)        (i)        Following the first delivery of Holder Shares pursuant to
the terms of the Fourth LLC Agreement or Amended Contribution Agreement (the
“Registration Trigger”), AT&T shall use its reasonable best efforts to file
(A) a registration statement with the SEC (a “Shelf Registration Statement”) on
Form S-3, if AT&T is then eligible to file a registration statement on Form S-3
(pursuant to the General Instructions to Form S-3 or its successor form) (“S-3
Eligible”), or (B) any other appropriate form under the Securities Act for the
type of offering contemplated by the Holders, if AT&T is not then S-3 Eligible
(a “Non-Shelf Registration Statement”). Such Shelf Registration Statement shall
provide for sales of Registrable Shares on a delayed or continuous basis
pursuant to Rule 415 promulgated under the Securities Act to the extent
permitted under applicable law.

(ii)        For so long as AT&T remains a WKSI and S-3 Eligible, AT&T shall have
the obligation to file such Shelf Registration Statement within 30 days
following the Registration Trigger, and to use its reasonable best efforts to
cause such Shelf Registration Statement to become automatically effective and
(subject to continuing eligibility) to remain effective for a period of three
(3) years (subject to AT&T’s obligations under Section 4.1(a)(iv) with respect
to any Renewal Registration Statement). If in this event the Shelf Registration
Statement has not been filed and become effective on or before such 30th day
following the Registration Trigger, AT&T shall pay to the Holders damages (a
“Registration Fee”) in a cash amount per annum equal to (A) (x) 7.0% of the
Market Value of the Registrable Securities outstanding on such 30th day
(calculated as of the first Business Day after such 30th day) multiplied by
(y) a fraction (the “WKSI Factor”), the numerator of which shall equal the
number of days during the period beginning on (and including) the day after such
30th day and ending on (but excluding) the first day on which the registration
statement has been filed (a “WKSI Extension Period”) and the denominator of
which shall be 365 less (B) any dividends actually paid to the Holders on such
Registrable Securities for which the record date is during the WKSI Extension
Period multiplied by the WKSI Factor; provided, that such Registration Fee shall
not be less than zero. Such Registration Fee shall be due and payable in
installments on either (as applicable) (1) the final Business Day of each fiscal
quarter of AT&T during the WKSI Extension Period (under circumstances where the
WKSI Extension Period is ongoing following the completion of such fiscal
quarter) or (2) on the Business Day after the Shelf Registration Statement is
filed (thereby terminating the WKSI Extension Period), in each case in respect
of the portion of the fee that has accrued and not been paid through and
including such final day in the fiscal quarter or the final day of the WKSI
Extension Period, as applicable. If there are multiple Holders at the time of
payment of such Registration Fee is payable under this Section 4(a)(ii) or
Sections 4(a)(iii), (iv), (vii) or (viii) below, the Registration Fee shall be
payable to the Holders pro rata based on the number of Registrable Securities
held by such Holders.

 

11



--------------------------------------------------------------------------------

(iii)        In the event AT&T is not a WKSI but is S-3 Eligible at the
Registration Trigger, AT&T shall use its reasonable best efforts to cause the
Shelf Registration Statement to be filed and to become effective within 75 days
after the Registration Trigger and (subject to continuing eligibility) to remain
effective for a period of three (3) years (subject to AT&T’s obligations under
Section 4.1(a)(iv) with respect to any Renewal Registration Statement). If in
this event the Shelf Registration Statement has not been filed and become
effective on or before such 75th day following the Registration Trigger, AT&T
shall pay to the Holders a Registration Fee in a cash amount per annum equal to
(A) (x) 7.0% of the Market Value of the Registrable Securities outstanding on
such 75th day (calculated as of the first Business Day after such 75th day)
multiplied by (y) a fraction (the “Non-WKSI Factor”), the numerator of which
shall equal the number of days during the period beginning on (and including)
the day after such 75th day and ending on (but excluding) the first day on which
the registration statement has been filed and becomes effective (a “Non-WKSI
Extension Period”), and the denominator of which shall be 365 less (B) any
dividends actually paid to the Holders on such Registrable Securities for which
the record date is during the Non-WKSI Extension Period multiplied by the
Non-WKSI Factor; provided, that such Registration Fee shall not be less than
zero. Such Registration Fee shall be due and payable in installments on either
(as applicable) (1) the final Business Day of each fiscal quarter of AT&T during
the Non-WKSI Extension Period (under circumstances where the Non-WKSI Extension
Period is ongoing following the completion of such fiscal quarter) or (2) on the
Business Day after the Shelf Registration Statement is declared effective
(thereby terminating the Non-WKSI Extension Period), in each case in respect of
the portion of the fee that has accrued and not been paid through and including
such final day in the fiscal quarter or the final day of the Non-WKSI Extension
Period, as applicable.

(iv)        If, on or before the 180th day following a Registration Trigger and
AT&T is S-3 Eligible on such 180th day, AT&T has not filed and caused a Shelf
Registration Statement to become effective for the sale of the Registrable
Securities, at the option of Majority in Interest of the Holders, made pursuant
to written notice to AT&T, either (A) each Holder will continue to receive its
pro rata portion of the Registration Fee as provided in Section 4.1(a)(ii) or
(iii), as applicable, or (B) AT&T will be restricted from declaring any
dividends on or from making any Restricted Share Repurchases; provided that
during the Repurchase Period, AT&T and AT&T Mobility may at their sole option
repurchase from each Holder such Registrable Securities at a purchase price
equal to the Market Value of such Registrable Shares calculated as of the
Business Day preceding the date of delivery of the written notice by the
Majority in Interest of the Holders. The Registration Fee will continue to
accrue during, and be payable to any such Holder with respect to, the Repurchase
Period. Such Registration Fee shall be due and payable in installments, as
applicable, on either (1) the final Business Day of each fiscal quarter of AT&T
during the Repurchase Period (under circumstances where such period is ongoing
following the completion of such fiscal quarter) or (2) on the Business Day
after either (i) the end of the Repurchase Period, or (ii) the repurchase of the
Registrable Securities is completed, in each case in respect of the portion of
the fee that has accrued and not been paid through and including such final day
in the fiscal quarter or the final day of the Repurchase Period, as applicable.

 

12



--------------------------------------------------------------------------------

(v)        Upon expiration of any Shelf Registration Statement, in the event
that (A) the Termination Date has not occurred and (B) any Holders beneficially
own any outstanding Holder Shares or Preferred Interests representing Common
Stock with an aggregate Market Value at such time of not less than $500 million,
AT&T shall use its reasonable best efforts to file a renewal Shelf Registration
Statement (a “Renewal Shelf Registration Statement”) prior to the expiration
date (the “Expiration Date”) of such Shelf Registration Statement pursuant to
Rule 415 promulgated under the Securities Act (or any relevant successor
provision), on the same terms and conditions as provided in Section 4.1(a)(i) -
(iv) hereof, it being understood that for purposes of this Section 4.1(v),
references to the Registration Trigger in Sections 4.1(a)(i) - (iv) shall refer
to the Expiration Date (including, without limitation, for purposes of the
payment of any Registration Fee).

(vi)        If, following the effectiveness of any Shelf Registration Statement,
such Shelf Registration Statement becomes unavailable for sales of Holder Shares
(other than pursuant to a permitted Blackout Period pursuant to Section 4.1(e))
due to AT&T no longer being S-3 Eligible or as a result of a stop order with
respect to such Shelf Registration Statement (an “Unavailable S-3”), AT&T shall
comply with the provisions of this Section 4.1(a)(vi). In the event AT&T is not
S-3 Eligible at the Registration Trigger, or, following the effectiveness of a
Shelf Registration Statement such Shelf Registration Statement becomes an
Unavailable S-3, subject to the provisions hereof (including
Section 4.1(b)(ii)), AT&T shall not be obligated to file any registration
statement on Form S-1 or any successor form until such time as a Majority in
Interest of the Holders deliver a written notice (a “Non-Shelf Notice”) of their
intention to make a public offering of all or a portion of the Registrable
Securities held by such requesting Holders. AT&T shall use its reasonable best
efforts to file a Non-Shelf Registration Statement within 30 days of receipt of
such notice and use its reasonable best efforts to cause such Non-Shelf
Registration Statement to be declared effective by the SEC within 75 days of
receipt of such notice. The parties agree that AT&T shall not request
effectiveness of the Non-Shelf Registration Statement without first consulting
with the requesting Holders and the underwriters (if any) as to the expected
timing of the Non-Shelf Offering (it being understood that if on the 75th day
following receipt of the Non-Shelf Notice all other conditions and requirements
for the Non-Shelf Registration Statement to be declared effective have been meet
(including the clearance of any SEC comments) and the requesting Holders and/or
underwriters (if any) advise AT&T that it would be advisable to delay the
effectiveness of such Non-Shelf Registration Statement, AT&T shall not be
required to pay the Registration Fee with respect to such Non-Shelf Registration
Statement); provided, that in no circumstances will AT&T be obligated to request
the acceleration of such Non-Shelf Registration Statement more than 20 calendar
days after such 75th day following receipt of such notice. The requesting
Holders shall commence a Non-Shelf Offering of the Registrable Shares subject to
the notice provided in this Section 4.1(a)(vi) held by the requesting Holders as
soon as reasonably practicable following the effectiveness of the Non-Shelf
Registration Statement, but in no event within three Business Days of the
effectiveness of the Non-Shelf Registration Statement.

(vii)        If in the event the Non-Shelf Registration Statement has not been
filed and become effective on or before such 75th day following receipt of such
Non-

 

13



--------------------------------------------------------------------------------

Shelf Notice (subject to the limitations set forth in Section 4.1(a)(vi)), AT&T
shall pay to the requesting Holders a Registration Fee in a cash amount per
annum equal to (A) (x) 7.0% of the Market Value of the Registrable Securities
outstanding on such 75th day (calculated as of the first Business Day after such
75th day) multiplied by (y) a fraction (the “Non-Shelf Factor”), the numerator
of which shall equal the number of days during the period beginning on (and
including) the day after such 75th day and ending on (but excluding) the first
day on which the registration statement has been filed and becomes effective (a
“Non-Shelf Extension Period”), and the denominator of which shall be 365 less
(B) any dividends actually paid to the Holder on such Registrable Securities for
which the record date is during the Non-Shelf Extension Period multiplied by the
Non-Shelf Factor; provided, that the such Registration Fee shall not be less
than zero. Such Registration Fee shall be due and payable in installments on
either (as applicable) (1) the final Business Day of each fiscal quarter of AT&T
during the Non-Shelf Extension Period (under circumstances where the Shelf
Extension Period is ongoing following the completion of such fiscal quarter) or
(2) on the Business Day after the Non-Shelf Registration Statement is declared
effective (thereby terminating the Non-Shelf Extension Period), in each case in
respect of the portion of the fee that has accrued and not been paid through and
including such final day in the fiscal quarter or the final day of the Non-Shelf
Extension Period, as applicable.

(viii)        If, on or before the 180th day following the delivery of a
Non-Shelf Notice, AT&T has not filed and caused an appropriate registration
statement to become effective for the sale of the Registrable Securities, at the
option of a Majority in Interest of the Holders made pursuant to written notice
to AT&T, either (A) the Holders will continue to receive the Registration Fee as
provided in Section 4.1(a)(vii) or (B) AT&T will be restricted from declaring
any dividends on or from making any Restricted Share Repurchases; provided that
during the Repurchase Period, AT&T and AT&T Mobility may at their sole option
repurchase such Registrable Securities from the Holders at a purchase price
equal to the Market Value of such Registrable Shares calculated as of the
Business Day preceding the date of delivery of the written notice by the
Majority in Interest of the Holders. The Registration Fee will continue to
accrue during, and be payable to such Holders with respect to, the Repurchase
Period. Such Registration Fee shall be due and payable in installments, as
applicable, on either (1) the final Business Day of each fiscal quarter of AT&T
during the Repurchase Period (under circumstances where such period is ongoing
following the completion of such fiscal quarter) or (2) on the Business Day
after either (i) the end of the Repurchase Period, or (ii) the repurchase of the
Registrable Securities is completed, in each case in respect of the portion of
the fee that has accrued and not been paid through and including such final day
in the fiscal quarter or the final day of the Repurchase Period, as applicable.

(b)        (i)         Subject to the terms of this Section 4.1 and Section 4.9
hereof, during the period of time when any Shelf Registration Statement is
effective, a Majority in Interest of the Holders shall have the right to deliver
a demand (a “Demand Request”) to sell Registrable Shares pursuant to the Shelf
Registration Statement (a “Shelf TakeDown”). Each Demand Request shall specify
in writing the (A) aggregate amount of Registrable Shares to be sold, (B) the
intended method or methods of distribution thereof (which shall comply with the
requirements of the Securities Act and all other

 

14



--------------------------------------------------------------------------------

applicable securities laws), and (C) the proposed date when offers of such
Registrable Shares are to commence and the proposed date when sales and
deliveries of such shares are to be completed, provided that, for each such
offering, all such offers, sales and deliveries must occur during an available
Sale Window and during a period not to exceed ten Business Days (it being
understood that such ten Business Day period shall commence upon the initial
offer being made in connection with any such Shelf TakeDown).

(ii)        Subject to the terms of this Section 4.1 and Section 4.9 hereof,
solely during the period of time when AT&T is not S-3 Eligible (including,
without limitation, upon the expiration of the 180-day period referred to in
Section 4.1(a)(iv)) or when there exists an Unavailable S-3, a Majority in
Interest of the Holders shall have the right to deliver a Non-Shelf Notice to
sell Registrable Shares pursuant to a Non-Shelf Registration Statement (a
“Non-Shelf Offering”). Each Non-Shelf Notice shall specify in writing the
(A) aggregate amount of Registrable Shares to be sold, (B) the intended method
or methods of distribution thereof (which shall comply with the requirements of
the Securities Act and all other applicable securities laws), and (C) the
proposed date when offers of such Registrable Shares are to commence and the
proposed date when sales and deliveries of such shares are to be completed,
provided that, for each such offering, all such offers, sales and deliveries
must occur during an available Sale Window and during a period not to exceed ten
Business Days (it being understood that such ten Business Day period shall
commence upon the initial offer being made in connection with any such Non-Shelf
Offering).

(c)        Notwithstanding anything to the contrary set forth in Section 4.1(a)
or (b), AT&T shall not be obligated to effect a Shelf Takedown pursuant to a
Demand Request or effect a Non-Shelf Offering (if applicable):

(i)        in the case of a Shelf Takedown unless the Demand Request is received
by AT&T not more than 30 Business Days and not less than 15 Business Days before
the requested date of commencement of such offering;

(ii)        more than four times in any 12-month period; and

(iii)        unless the Registrable Shares to be included in such Shelf Takedown
or other public offering have an aggregate Market Value of at least $500 million
calculated as of the second Business Day prior to the date such request for
registration is delivered to AT&T (it being understood that any Transfers other
than pursuant to a Shelf Takedown or other public offering shall not be subject
to this Section 4.1(c)(iii), including without limitation Transfers pursuant to
Rule 144).

(d)        Any Demand Request or Non-Shelf Notice may be revoked by notice from
the requesting Holders to AT&T prior to the commencement of any offers of
Registrable Shares in a Shelf Takedown or Non-Shelf Offering, as the case may
be; provided that such revoked Demand Request or Non-Shelf Notice shall (unless
such revocation is due to any registration statement becoming unavailable for
Transfers of Holder Shares pursuant to a stop order suspending the effectiveness
of the registration statement or otherwise through no fault of

 

15



--------------------------------------------------------------------------------

the requesting Holders) count as one Shelf Takedown pursuant to a Demand Request
or Non-Shelf Offering following a Non-Shelf Notice for the purpose of the
limitation in Section 4.1(c)(ii) unless AT&T waives such request and as promptly
as reasonably practicable is reimbursed for all reasonable out-of-pocket
expenses (including fees of outside counsel and accountants and other expenses
incurred in connection with such Demand Request) incurred by AT&T relating to
the Shelf Takedown requested pursuant to such revoked Demand Request.

(e)        (i)        Notwithstanding anything in this Agreement to the
contrary, AT&T shall be entitled, in its sole discretion for any reason or no
reason, to postpone and delay the filing, effectiveness or use of any
registration statement for a period of time (a “Blackout Period”), and during
each Blackout Period the Holders shall not make (or permit to be made on their
behalf) any offers or sales of Registrable Shares, whether in a Shelf Takedown,
a Non-Shelf Offering, pursuant to Rule 144 or in any other transaction,
provided, however, that AT&T may not impose more than two Blackout Periods in
any 12-month period, and such Blackout Periods may not exceed 60 days in the
aggregate; provided, however, that AT&T shall give written notice to the Holders
of its determination to impose a Blackout Period, in which case any requesting
Holders shall be entitled to cancel any pending Demand Request or Non-Shelf
Notice that has been made but not yet effected without such Demand Request or
Non-Shelf Notice counting as one of the Demand Requests or Non-Shelf Notices
referred to in Section 4.1(b). Upon notice by AT&T to the Holders of any such
determination, the Holders shall, except as required by applicable law, keep the
fact of any such notice strictly confidential, and during any Blackout Period,
promptly halt any and all transfers of Holder Shares (whether pursuant to a
Shelf Registration Statement, a Non-Shelf Offering, Rule 144 or otherwise) for
the duration of the Blackout Period set forth in such notice (or until such
Blackout Period shall be earlier terminated in writing by AT&T), and promptly
halt any use, publication, dissemination or distribution of any prospectus or
prospectus supplement covering such Registrable Shares for the duration of the
Blackout Period set forth in such notice (or until such Blackout Period shall be
earlier terminated in writing by AT&T) and, if so directed by AT&T, shall
deliver to AT&T any copies then in its possession of any such prospectus or
prospectus supplement. Notwithstanding anything to the contrary in this
Agreement, if, upon commencement of a Shelf Takedown or Non-Shelf Offering, AT&T
determines, without the agreement of a Majority in Interest of the requesting
Holders, to cause such offering to be suspended or halted, such action by AT&T
shall be counted as one of the two Blackout Periods permitted pursuant to this
Section 4.1(b), and AT&T shall promptly reimburse such requesting Holders all of
such Holders’ reasonable, out-of-pocket expenses incurred with respect to such
suspended or halted offering.

(ii)        The failure of AT&T to file or furnish its earnings release or its
Form 10-K or Form 10-Q (as contemplated in the definition of “Sale Window”), as
applicable and after giving effect to any permitted extension provided in Rule
12b-25 under the Exchange Act, within the period of time required for such
filings pursuant to SEC rules and regulations, shall be deemed a “Blackout
Period” for purposes of Section 4.1(e)(i), and shall count as one of the two
Blackout Periods afforded AT&T pursuant to Section 4.1(e)(i). The 60-day
Blackout Period referred to in Section 4.1(e)(i) shall commence on the first
Business Day following the final date that a Form 10-K or Form 10-Q, as
applicable, would have otherwise been required to be filed by AT&T pursuant to

 

16



--------------------------------------------------------------------------------

SEC rules and regulations in order for such filing to be “timely” under the
Exchange Act (including without limitation Rule 12b-25 under the Exchange Act).
If (1) the 60-day Blackout Period referred to in Section 4.1(e)(i) expires
(whether such days are consecutive or not), and at the expiration of such date
AT&T is not “timely” with respect to its reporting requirements under the
Exchange Act, or (2) if a commencement of a Blackout Period beyond the two
Blackout Periods afforded to AT&T pursuant to Section 4.1(e)(i) is triggered
pursuant to this Section 4.1(e)(i), then at the option of a Majority in Interest
of the Holders made pursuant to written notice to AT&T, either (A) the Holders
will receive the Registration Fee as provided in Section 4.1(a)(ii), or (B) AT&T
will be restricted from declaring any dividends on or from making any Restricted
Share Repurchases, provided that during the Repurchase Period, AT&T and AT&T
Mobility may at their sole option repurchase from any Holder the Registrable
Securities at a purchase price equal to the Market Value of such Registrable
Shares calculated as of the Business Day preceding the date of delivery of the
written notice by the Majority in Interest of the Holders. The Registration Fee
will continue to accrue during, and be payable to each Holder with respect to,
the Repurchase Period. Such Registration Fee shall be due and payable in
installments on either (as applicable) (1) the final Business Day of each fiscal
quarter of AT&T during the Repurchase Period (under circumstances where such
period is ongoing following the completion of such fiscal quarter) or (2) on the
Business Day after either (i) the end of the Repurchase Period, or (ii) the
repurchase of the Registrable Securities is completed, in each case in respect
of the portion of the fee that has accrued and not been paid through and
including such final day in the fiscal quarter or the final day of the
Repurchase Period, as applicable.

(f)        In connection with any Underwritten Offering, the managing
underwriter for such offering shall be selected by a Majority in Interest of the
requesting Holders and reasonably acceptable to AT&T; provided that such
managing underwriter shall be a nationally recognized investment banking firm.

(g)        Nothing in this Article IV shall affect, supersede or otherwise
modify any of the restrictions on Transfer set forth in Article III or any other
provision of this Agreement.

Section 4.2        Reserved.

Section 4.3        Termination of Registration Obligation. The obligation of
AT&T to register Registrable Shares and maintain the effectiveness of any
registration statement pursuant to this Article IV shall terminate on the third
anniversary of the Last Option Date (such date on which such obligation
terminates pursuant to the prior sentence is herein referred to as the
“Termination Date”).

Section 4.4    Registration Procedures.

(a)        In connection with each registration statement prepared pursuant to
this Article IV pursuant to which Registrable Shares will be offered and sold
and subject to Section 4.9 hereof, and in accordance with the intended method or
methods of distribution of the Registrable Shares as described in such
registration statement, but in each case subject to the

 

17



--------------------------------------------------------------------------------

limitations and other provisions of this Agreement (including the provisions of
Section 4.1(a) regarding a registration relating to a Demand Request), AT&T
shall:

(i)        use its reasonable best efforts to prepare and file with the SEC a
registration statement on an appropriate registration form of the SEC
(including, without limitation, a registration statement on Form S-1 if AT&T is
not then S-3 Eligible) and cause such registration statement to become effective
under the Securities Act promptly after (or, as applicable, simultaneously with)
the filing thereof, which registration statement shall comply as to form in all
material respects with the requirements of the applicable form and include all
financial statements required by such form to be filed therewith; provided that
before filing a registration statement or prospectus or any amendments or
supplements thereto, AT&T shall furnish to the underwriters, if any, and counsel
selected by a Majority in Interest of the Holders draft copies of all such
documents proposed to be filed at least five Business Days prior to such filing,
which documents will be subject to the reasonable review and comment of the
Investment Manager (so long as the Trust is a Holder), counsel to, and other
agents of, the Holders, and representatives and the underwriters, if any, and
AT&T shall not file any amendment or supplement to a Shelf Registration
Statement filed pursuant to Section 4.1(a) to which a Majority in Interest of
the Holders or the underwriters, if any, shall reasonably object;

(ii)        use its reasonable best efforts to furnish without charge to the
Holders and the underwriters, if any, at least one conformed copy of the
registration statement and each post-effective amendment or supplement thereto
(including all schedules and exhibits but excluding all documents incorporated
or deemed incorporated therein by reference, unless requested in writing by a
Majority in Interest of the Holders or an underwriter, except to the extent such
exhibits and schedules are currently available via the SEC’s Electronic Data
Gathering, Analysis and Retrieval System (“EDGAR”)) and such number of copies of
the registration statement and each amendment or supplement thereto (excluding
exhibits and schedules) and the summary, preliminary, final, amended or
supplemented prospectuses included in such registration statement as the Holders
or such underwriter may reasonably request in order to facilitate the public
sale or other disposition of the Registrable Shares being sold by the Holders
(AT&T hereby consents to the use in accordance with the U.S. securities laws of
such registration statement (or post-effective amendment thereto) and each such
prospectus (or preliminary prospectus or supplement thereto) by the Holders and
the underwriters, if any, in connection with the offering and sale of the
Registrable Shares covered by such registration statement or prospectus);

(iii)        (A) in the case of a registration statement on Form S-3, use its
reasonable best efforts to keep such registration statement effective until the
Expiration Date (or such shorter period as shall terminate when all of the
securities covered by the registration statement have been disposed or
withdrawn) in accordance with the provisions of Form S-3 or any successor form,
and (B) in the case of an appropriate registration statement other than Form
S-3, use its reasonable best efforts to keep such registration statement
effective until the conclusion of sales of Registrable Securities pursuant to
such registration statement but not longer than 90 days (the “Effective
Period”), and prepare and file with the SEC such amendments, post-effective

 

18



--------------------------------------------------------------------------------

amendments and supplements to the registration statement and the prospectus as
may be necessary to maintain the effectiveness of the registration for the
Effective Period (including, without limitation, any supplements or
post-effective amendments to add additional Registrable Shares to an existing
registration statement) and cause the prospectus (and any amendments or
supplements thereto) to be filed with the SEC;

(iv)        use its reasonable best efforts to register or qualify the
Registrable Shares covered by such registration statement under such other
securities or “blue sky” laws of such jurisdictions in the United States as are
reasonably necessary, keep such registrations or qualifications in effect for so
long as the registration statement remains in effect, and do any and all other
acts and things which may be reasonably necessary to enable the Holders or any
underwriter to consummate the disposition of the Registrable Shares in such
jurisdictions; provided, however, that in no event shall AT&T be required to
(A) qualify to do business as a foreign corporation in any jurisdiction where it
would not, but for the requirements of this subparagraph (iv), be required to be
so qualified, (B) execute or file any general consent to service of process
under the laws of any jurisdiction, (C) take any action that would subject it to
service of process in suits other than those arising out of the offer and sale
of the securities covered by the registration statement, or (D) subject itself
to taxation in any jurisdiction where it would not otherwise be obligated to do
so, but for this paragraph (iv);

(v)        use its reasonable best efforts to cause all Registrable Shares
covered by such registration statement to be listed (after notice of issuance)
on the NYSE or on the principal securities exchange or interdealer quotation
system on which the Common Stock is then listed or quoted (including, without
limitation, filing one or more supplemental listing applications with the NYSE
upon the delivery of Holder Shares to the Holders);

(vi)        use its reasonable best efforts to promptly notify the Holders and
the managing underwriter or underwriters, if any, after becoming aware thereof,
(A) when the registration statement or any related prospectus or any amendment
or supplement thereto has been filed, and, with respect to the registration
statement or any post-effective amendment, when the same has become effective,
(B) of any request by the SEC or any U.S. state securities authority for
amendments or supplements to the registration statement or the related
prospectus or for additional information, (C) of the issuance by the SEC of any
stop order suspending the effectiveness of the registration statement or the
initiation of any proceedings for that purpose, (D) of the receipt by AT&T of
any notification with respect to the suspension of the qualification of the
Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose, or (E) within the Effective Period of the happening
of any event or the existence of any fact which makes any statement in the
registration statement or any post-effective amendment thereto, prospectus or
any amendment or supplement thereto, or any document incorporated therein by
reference untrue in any material respect or which requires the making of any
changes in the registration statement or post-effective amendment thereto or any
prospectus or amendment or supplement thereto so that they will not contain any
untrue statement of a material fact or omit to state any material fact

 

19



--------------------------------------------------------------------------------

required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading;

(vii)        during the Effective Period, use its reasonable best efforts to
obtain the withdrawal of any order enjoining or suspending the use or
effectiveness of the registration statement or any post-effective amendment
thereto or the lifting of any suspension of the qualification of any of the
Registrable Shares for sale in any jurisdiction at the earliest date reasonably
practicable;

(viii)        use its reasonable best efforts to deliver promptly to the
managing underwriters, if any, copies of all correspondence between the SEC and
AT&T, its counsel or auditors and all memoranda relating to discussions with the
SEC or its staff with respect to the registration statement (except to the
extent such correspondence is currently available via EDGAR);

(ix)        use its reasonable best efforts to provide and cause to be
maintained a transfer agent and registrar for all Registrable Shares covered by
such registration statement not later than the effective date of such
registration statement;

(x)        use its reasonable best efforts to cooperate with the Holders and the
managing underwriter or underwriters, if any, to facilitate the timely
preparation and delivery of certificates representing the Registrable Shares to
be sold under the registration statement in a form eligible for deposit with The
Depository Trust Corporation not bearing any restrictive legends (other than as
required by The Depository Trust Corporation) and not subject to any stop
transfer order with any transfer agent, and cause such Registrable Shares to be
issued in such denominations and registered in such names as the managing
underwriters, if any, may request in writing or, if not an Underwritten
Offering, in accordance with the instructions of the Holders, in each case at
least two Business Days prior to any sale of Registrable Shares;

(xi)        in the case of an Underwritten Offering, use its reasonable best
efforts to enter into an underwriting agreement customary in form and substance
(taking into account AT&T’s prior underwriting agreements) for firm commitment
underwritten secondary offerings of the nature contemplated by the applicable
registration statement;

(xii)        in the case of an Underwritten Offering, use its reasonable best
efforts to obtain an opinion from AT&T’s counsel and a “cold comfort” letter
from AT&T’s independent public accountants (and, if necessary, any other
independent certified public accountants of any Subsidiary of AT&T or of any
business acquired by AT&T for which financial statements and financial data is,
or is required to be, included in the registration statement) addressed to the
underwriters (if any) in customary form and covering such matters as are
customarily covered by such opinions and “cold comfort” letters in connection
with an offering of the nature contemplated by the applicable registration
statement;

(xiii)        in the case of an Underwritten Offering, use its reasonable best
efforts to provide to counsel to the Holders and to the managing underwriters,
and no

 

20



--------------------------------------------------------------------------------

later than the time of filing of any document which is to be incorporated by
reference into the registration statement or prospectus (after the initial
filing of such registration statement), copies of any such document;

(xiv)        otherwise use its reasonable best efforts to assist the Holders in
effecting sales of Registrable Shares (including, without limitation, making
AT&T’s management available as reasonably deemed necessary or prudent by the
underwriters in connection with any Underwritten Offering); and

(xv)        otherwise use its commercially reasonable efforts to comply with all
applicable rules and regulations of the SEC and any applicable national
securities exchange.

It is understood and agreed that references in this Section 4.4 to any managing
underwriter or underwriter mean the persons acting as such in an Underwritten
Offering of Registrable Shares, and AT&T shall have no obligations under this
Section 4.4 with regard to any managing underwriter or underwriter (or other
intermediary) except in such an offering.

(b)        In the event that AT&T would be required, pursuant to
Section 4.4(a)(vi), to notify the requesting Holders or the managing underwriter
or underwriters of the happening of any event specified therein, AT&T shall,
subject to Section 4.4(a)(vi), as promptly as practicable, prepare and furnish
to the requesting Holders and to each such underwriter a reasonable number of
copies of a prospectus supplemented or amended so that, as thereafter delivered
to purchasers of Registrable Shares that have been registered pursuant to this
Agreement, such prospectus shall comply as to form in all material respects, and
shall not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The requesting Holders (and, in the case where the Trust is a
requesting Holder), the Investment Manager) agrees that, upon receipt of any
notice from AT&T pursuant to Section 4.4(a)(vi), it shall, and shall use its
reasonable best efforts to cooperate with AT&T to, cause any sales or placement
agent or agents for the Registrable Shares and the underwriters to forthwith
discontinue disposition of the Registrable Shares until such Person shall have
received copies of such amended or supplemented prospectus and, if so directed
by AT&T, to destroy all physical copies, other than permanent file copies, then
in its possession of the prospectus (prior to such amendment or supplement)
covering such Registrable Shares as soon as practicable after the Holder’s
receipt of such notice.

(c)        Each Holder (or in the case of the Trust (so long as the Trust
remains a Holder), the Investment Manager) shall furnish to AT&T in writing such
information regarding such Holder and its intended method of distribution of the
Registrable Shares as AT&T may from time to time reasonably request in writing
in order for AT&T to comply with its obligations under all applicable securities
and other laws and to ensure that the prospectus relating to such Registrable
Shares conforms to the applicable requirements of the Securities Act and the
rules and regulations thereunder. If any Holder (or Investment Manager on behalf
of the Trust as a Holder, as applicable) fails to provide the requested
information within 15 Business Days of the receipt of such request, AT&T shall
be entitled to refuse to register the Registrable Shares in the applicable
registration statement or to effect a Shelf Takedown or Non-Shelf Offering, as
the

 

21



--------------------------------------------------------------------------------

case may be. Each Holder (or Investment Manager on behalf of the Trust as a
Holder, as applicable) shall notify AT&T as promptly as practicable of any
inaccuracy or change in information previously furnished by such Holder (or
Investment Manager) to AT&T or of the occurrence of any event, in either case as
a result of which any prospectus relating to the Registrable Shares contains or
would contain an untrue statement of a material fact or omits to state any
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading, and promptly furnish to AT&T any additional information required to
correct and update any previously furnished information or required so that such
prospectus shall not contain an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(d)        (i)        If requested by the managing underwriter for an
Underwritten Offering (primary or secondary) of any equity securities of AT&T
and the Holders have not then delivered a Demand Request, the Holders (or
Investment Manager, on behalf of the Trust if then a Holder) agrees not to
effect any Transfer of any Registrable Shares, including any sale pursuant to
Rule 144 under the Securities Act, and not to effect any Transfer of any other
equity security of AT&T (in each case, other than as part of such Underwritten
Offering) during the ten days prior to, and during the 30-day period (or such
longer or shorter period as the Holders agree with the underwriters of such
offering) beginning on the consummation of such Underwritten Offering. In
connection with any such Underwritten Offering, AT&T shall use its reasonable
best efforts to cause AT&T’s executive officers and directors to agree to not
effect any such Transfers for the same period of time as the Holders.

(ii)        Without limiting Section 4.1(d)(i), AT&T hereby agrees that if it
shall previously have received a Demand Request pursuant to Section 4.1 for a
Shelf Takedown Registrable Shares or a Non-Shelf Notice for a Non-Shelf Offering
of Registrable Shares in an Underwritten Offering, and if such previous
registration shall not have been withdrawn or abandoned, AT&T, if requested by
the managing underwriter for such Underwritten Offering, shall not issue, offer
or sell any Common Stock, any other equity security of AT&T or any security
convertible into or exchangeable for any equity security of AT&T until the
earlier of (A) 30 days after the effective date of such registration statement
and (B) such time as all of the Registrable Shares covered by such registration
statement have been distributed; provided, however, that notwithstanding the
foregoing, AT&T may issue, offer or sell Common Stock or such other securities
(1) as part of such Underwritten Offering if the managing underwriter for such
Underwritten Offering advises AT&T that it may sell shares of Common Stock or
such other securities in such Underwritten Offering without materially adversely
affecting the marketing or price per share of the Registrable Shares (it being
understood that if AT&T is permitted to issue, offer or sell Common Stock or
such other securities as part of such Underwritten Offering, the Holder shall
not be required to reduce or otherwise have “cut-back” the number of Registrable
Shares it offers for sale in such Underwritten Offering), (2) pursuant to a
registration statement on Form S-8 or Form S-4 under the Securities Act or any
successor or similar form, (3) pursuant to or in connection with any employee
benefit or similar plan, (4) to its subsidiaries or affiliates, (5) as part of a
transaction under Rule 145 of the Securities Act, (6) in one or more private
transactions that would not interfere

 

22



--------------------------------------------------------------------------------

with the method of distribution contemplated by such registration statement, or
(7) if such transfer was publicly announced or agreed to in writing by AT&T
prior to the date of the receipt of such Demand Request pursuant to Section 4.1.

(e)        In the case of any Underwritten Offering of shares of Common Stock
pursuant to Section 4.1(a), all shares of Common Stock to be included in such
offering or registration, as the case may be, shall be subject to the applicable
underwriting agreement, and no Person may participate in such offering or
registration unless such Person agrees to sell such Person’s securities on the
basis provided therein and completes and executes all questionnaires,
indemnities, underwriting agreements and other documents (other than powers of
attorney) which must be executed in connection therewith, and provides such
other information to AT&T or the underwriter as may be reasonably requested to
offer or register such Person’s Common Stock.

(f)        Each Holder (and, in the case of the Trust (so long as the Trust
remains a Holder), the Investment Manager) agrees that in connection with the
foregoing registration procedures, they may receive confidential information
from AT&T or its representatives, including draft documentation. Each Holder
(and, in the case of the Trust (so long as the Trust remains a Holder), the
Investment Manager) agrees to keep confidential and to use only for the purpose
of exercising such Holder’s rights under this Agreement, and not in a manner
that would be detrimental to AT&T, all Confidential Information. As used herein,
“Confidential Information” means any and all information that AT&T or any of its
representatives furnish or otherwise make available to the Holders, the
Investment Manager (so long as the Trust remains a Holder) or any of their
respective representatives, whether oral, written or electronic, together with
any reports, memoranda, notes or other written or electronic materials prepared
by or for a Holder or the Investment Manager or any of their respective
representatives that contain, reflect or are based upon such information, in
each case relating to any registration or sale of Registrable Shares or any
other matter under this Agreement, and shall also include the fact that any
discussions or other actions relating to a sale of Registrable Shares or any
other matter under this Agreement has occurred or may occur or that Confidential
Information has been or may be provided by AT&T or its employees and advisers
(it being understood that such information shall no longer be deemed
“Confidential Information” for purposes of this Agreement upon such information
becoming publicly available in connection with the commencement or consummation
of a sale of Registrable Shares or otherwise). Notwithstanding the foregoing,
each of the Holders and the Investment Manager may disclose Confidential
Material (i) as required by law; (ii) to those of its employees and advisers who
need to know such information for the purpose of assisting each such Holder in
exercising its rights under this Agreement, so long as such Person causes such
employees and advisers to treat the Confidential Material in a confidential
manner and in accordance with the terms hereof (it being understood that each
Holder and, as applicable, the Investment Manager will be responsible for any
breach of the terms of this Agreement caused by any of their respective
employees and advisers); and (iii) to the extent that AT&T gives its prior
written consent. Each Holder and, as applicable, the Investment Manager agree to
comply, and to cause its respective employees, advisers and other
representatives to comply, with the provisions of the U.S. federal securities
laws that prohibit trading in securities of AT&T or any related securities while
in possession of material, nonpublic information about AT&T or any such
securities.

 

23



--------------------------------------------------------------------------------

Section 4.5        Registration Expenses. The Holders shall bear all agent fees
and commissions, underwriting discounts and commissions and fees and
disbursements of its counsel and accountants (if any) in connection with any
registration of any Registrable Shares pursuant to Section 4.1, pro rata based
on their respective Registrable Securities included in any such registration.
AT&T shall bear all other fees and expenses incurred by it in connection with
any registration statement pursuant to Section 4.1, including all registration
and filing fees, all printing costs and all fees and expenses of counsel and
accountants for AT&T (including, without limitation, such fees and expenses
incurred by AT&T in connection with any offering contemplated in
Section 4.1(d)(ii)(1)). It is agreed that AT&T shall not bear any cost incurred
by underwriters or other intermediaries (including any fees of counsel for
intermediaries), which shall be borne by the intermediaries.

Section 4.6        Indemnification; Contribution.

(a)        AT&T shall, and it hereby agrees to, indemnify and hold harmless the
Holders, the Investment Manager (in its individual capacity and to the extent
the Trust is a Holder that has Registrable Securities included in any
registration statement) and their respective controlling Persons, if any, and
each underwriter and its controlling Persons, if any (collectively, the “Holder
Indemnified Parties”), in any offering or sale of the Registrable Shares,
against any losses, claims, damages or liabilities, actions or proceedings
(whether commenced or threatened) in respect thereof and expenses (including
reasonable fees of counsel) (collectively, “Claims”) to which each such Holder
Indemnified Party may become subject, insofar as such Claims (including any
amounts paid in settlement effected with the consent of AT&T as provided
herein), or actions or proceedings in respect thereof, (i) arise out of or are
based upon an untrue statement or alleged untrue statement of a material fact
contained in any registration statement, or any preliminary or final prospectus
contained therein, or any amendment or supplement thereto, or any document
incorporated by reference therein, or (ii) arise out of or are based upon any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading, and AT&T shall, and it
hereby agrees to, reimburse periodically the Holders, the Investment Manager or
any such underwriter for any legal or other out-of-pocket expenses reasonably
incurred by them in connection with investigating or defending any such Claims
for themselves or their respective controlling Persons; provided, however, that
AT&T shall not be liable to any such Person in any such case to the extent that
any such Claims arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in such registration
statement, or preliminary or final prospectus, or amendment or supplement
thereto, in reliance upon information furnished to AT&T by the Holders, the
Investment Manager or any underwriter, or any representative thereof, expressly
for use therein, or by a Holder’s failure to furnish AT&T, upon request, with
the information with respect to such Holder, or any underwriter or
Representative of the Holders, or such Holder’s intended method of distribution,
that is the subject of the untrue statement or omission.

(b)        The Holders and the Investment Manager (in its individual capacity
and to the extent the Trust is a Holder that has Registrable Securities included
in any registration statement) each shall, and hereby agrees to, (i) indemnify
and hold harmless AT&T, its directors, its officers who sign the relevant
registration statement and its controlling Persons, if any (collectively, the
“Company Indemnified Parties”), if any, and each underwriter and its

 

24



--------------------------------------------------------------------------------

controlling Persons, if any (collectively, “Underwriter Indemnified Parties”),
in any offering or sale of Registrable Shares against any Claims to which each
such Company Indemnified Party or Underwriter Indemnified Party may become
subject, insofar as such Claims (including any amounts paid in settlement as
provided herein), or actions or proceedings in respect thereof, (i) arise out of
or are based upon an untrue statement or alleged untrue statement of a material
fact contained in any registration statement, or any preliminary or final
prospectus contained therein, or any amendment or supplement thereto, or any
document incorporated by reference therein, or (ii) arise out of or are based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
in each case (i) and (ii) only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with written information furnished to AT&T by such Holder
or (if applicable) the Investment Manager, as the case may be, or any
representative thereof, expressly for use therein, and (ii) reimburse AT&T for
any reasonable legal or other out-of-pocket expenses reasonably incurred by AT&T
in connection with investigating or defending any such Claim.

(c)        The Holders, the Investment Manager (in its individual capacity and
to the extent the Trust is a Holder that has Registrable Securities included in
any registration statement) and AT&T agree that if, for any reason, the
indemnification provisions contemplated by Section 4.6(a) or 4.6(b) are
unavailable to or are insufficient to hold harmless an Indemnified Party in
respect of any Claims referred to therein, then each Indemnifying Party shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Claims in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party, on the one hand, and the Indemnified Party, on
the other hand, with respect to the applicable offering of securities. The
relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or omission or alleged omission to state a
material fact relates to information supplied by such Indemnifying Party or by
such Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
If, however, the allocation in the first sentence of this Section 4.6(c) is not
permitted by applicable law, then each Indemnifying Party shall contribute to
the amount paid or payable by such Indemnified Party in such proportion as is
appropriate to reflect not only such relative faults, but also the relative
benefits to the Indemnifying Party and the Indemnified Party, as well as any
other relevant equitable considerations. The parties hereto agree that it would
not be just and equitable if contributions pursuant to this Section 4.6(c) were
to be determined by pro rata allocation or by any other method of allocation
which does not take into account the equitable considerations referred to in the
preceding sentences of this Section 4.6(c). The amount paid or payable by an
Indemnified Party as a result of the Claims referred to above shall be deemed to
include (subject to the limitations set forth in Section 4.7) any legal or other
fees or expenses reasonably incurred by such Indemnified Party in connection
with investigating or defending any such action, proceeding or claim. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

25



--------------------------------------------------------------------------------

Section 4.7        Indemnification Procedures.

(a)        If an Indemnified Party shall desire to assert any claim for
indemnification provided for under Section 4.6 in respect of, arising out of or
involving a Claim against the Indemnified Party, such Indemnified Party shall
notify AT&T, the Holders or the Investment Manager (including with respect to
notifying the Trust), as the case may be, as the relevant indemnifying party
(the “Indemnifying Party”), in writing of such Claim, the amount or the
estimated amount of Damages sought thereunder to the extent then ascertainable
(which estimate shall not be conclusive of the final amount of such Claim), any
other remedy sought thereunder, any relevant time constraints relating thereto
and, to the extent practicable, any other material details pertaining thereto (a
“Claim Notice”) promptly after receipt by such Indemnified Party of written
notice of the Claim; provided, however, that failure to provide a Claim Notice
shall not affect the indemnification obligations provided hereunder except to
the extent the Indemnifying Party shall have been materially prejudiced as a
result of such failure. The Indemnified Party shall deliver to the Indemnifying
Party, promptly after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the Claim; provided, however, that failure to provide any such
copies shall not affect the indemnification obligations provided hereunder
except to the extent the Indemnifying Party shall have been materially
prejudiced as a result of such failure.

(b)        If a Claim is made against an Indemnified Party, the Indemnifying
Party will be entitled to participate in the defense thereof and, if it so
chooses and acknowledges without reservation its obligation to indemnify the
Indemnified Party therefor, to assume the defense thereof with separate counsel
(who may be counsel for the Indemnifying Party) selected by the Indemnifying
Party and reasonably satisfactory to the Indemnified Party. Should the
Indemnifying Party so elect to assume the defense of a Claim, the Indemnifying
Party will not be liable to the Indemnified Party for legal expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof, unless the Claim involves potential conflicts of interest or
substantially different defenses for the Indemnified Party and the Indemnifying
Party. If the Indemnifying Party assumes such defense, the Indemnified Party
shall have the right to participate in defense thereof and to employ counsel, at
its own expense (except as provided in the immediately preceding sentence),
separate from the counsel employed by the Indemnifying Party. The Indemnifying
Party shall be liable for the fees and expenses of counsel employed by the
Indemnified Party for any period during which the Indemnifying Party has not
assumed the defense thereof and as otherwise contemplated by the two immediately
preceding sentences, provided that in no event shall the Indemnifying Party be
liable for the expenses of more than one separate counsel for all Indemnified
Parties with respect to claims arising out of the same or related circumstances.
If the Indemnifying Party chooses to defend any Claim, the Indemnified Party
shall cooperate in the defense or prosecution thereof. Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such Claim, and use reasonable efforts to make employees available
on a mutually convenient basis to provide additional information and explanation
of any material provided hereunder. Whether or not the Indemnifying Party shall
have assumed the defense of a Claim, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Claim
without the Indemnifying Party’s prior written consent (which consent shall not
be unreasonably withheld or delayed). The Indemnifying Party may pay, settle or
compromise a Claim without the written consent of the

 

26



--------------------------------------------------------------------------------

Indemnified Party, so long as such settlement includes (i) an unconditional
release of the Indemnified Party from all liability in respect of such Claim,
(ii) does not subject the Indemnified Party to any injunctive relief or other
equitable remedy, and (iii) does not include a statement or admission of fault,
culpability or failure to act by or on behalf of any Indemnified Party.

Section 4.8        Repurchase of Shares. Following the second anniversary of any
Registration Trigger, AT&T shall have the right in its sole discretion, at any
time and from time to time, to repurchase all Registrable Shares then
outstanding, in whole but not in part, upon three Business Days’ prior notice to
the Holders at a purchase price equal to 110.00% of the Market Value of such
Registrable Shares calculated as of the Business Day preceding the date of
delivery of such notice. Upon delivery of such notice, the Holders shall be
obligated to sell and deliver all such Registrable Shares to AT&T, against
payment of the purchase price by AT&T, on the third Business Day following
delivery of such notice and AT&T’s obligations under this Agreement with respect
to such Registrable Shares shall be deemed satisfied, subject to the obligation
to pay the purchase price. The parties shall take such actions as are reasonably
necessary to complete any such repurchase as provided above (including
compliance with all applicable securities laws).

Section 4.9        Right of First Offer. Following receipt of any Demand Request
or Non-Shelf Notice, as the case may be, from any Holders, AT&T, in lieu of
satisfying its obligations under Section 4.1 hereof, shall have the right (but
not the obligation) to purchase for cash all of the Registrable Shares subject
to such Demand Request or Non-Shelf Notice, as the case may be, at a price equal
to the Market Value of such Registrable Shares calculated as of the Business Day
preceding the date of delivery of such notice. In order to exercise such right,
AT&T shall deliver a written notice to the requesting Holders within five
Business Days of receipt of the Demand Request or Non-Shelf Notice stating that
AT&T thereby elects to purchase such Registrable Shares and setting forth a date
of delivery of such Registrable Shares, which date shall be no later than the
third Business Day thereafter. If AT&T delivers such written notice within the
specified time and tenders payment for such Registrable Shares by the specified
date of delivery, then (i) AT&T shall have no further obligations under
Section 4.1 with respect to such Registrable Shares and (ii) AT&T shall in no
way be in breach of this Agreement by virtue of its non-compliance with
Section 4.1 hereof. The parties shall take such actions as are reasonably
necessary to complete any such repurchase as provided above (including
compliance with all applicable securities laws).

Section 4.10        Repurchase . If a Shelf Registration Statement is not filed,
effective and available for the Holders to sell Registrable Shares during the
period commencing on the 180th day prior to the Termination Date through such
Termination Date (including, without limitation, due to AT&T imposing multiple
Blackout Periods), at the option of a Majority in Interest of the Holders made
pursuant to written notice to AT&T, AT&T will be restricted from declaring any
dividends on or from making any Restricted Share Repurchases, provided that
during the Repurchase Period, AT&T and AT&T Mobility may at their sole option
repurchase all such Registrable Securities from all the Holders at a purchase
price equal to the Market Value of such Registrable Shares calculated as of the
Business Day preceding the date of delivery of the written notice by the
Majority in Interest of the Holders. The Registration Fee will continue to
accrue during, and be payable to the Holders with respect to, the Repurchase
Period. Such Registration

 

27



--------------------------------------------------------------------------------

Fee shall be due and payable in installments, as applicable, on either (a) the
final Business Day of each fiscal quarter of AT&T during the Repurchase Period
(under circumstances where such period is ongoing following the completion of
such fiscal quarter) or (b) on the Business Day after either (i) the end of the
Repurchase Period, or (ii) the repurchase of the Registrable Securities is
completed, in each case in respect of the portion of the fee that has accrued
and not been paid through and including such final day in the fiscal quarter or
the final day of the Repurchase Period, as applicable.

Section 4.11        Cooperation During Non-S-3 Periods. Notwithstanding anything
to the contrary in this Agreement, at any time when AT&T is no longer S-3
Eligible (including, without limitation, at the time of the Registration
Trigger) or any Shelf Registration Statement becomes an Unavailable Shelf
Registration Statement, the parties agree to consider in good faith various
options with respect to the liquidation of any Registrable Shares, including,
without limitation, engaging in repurchase or similar transactions whereby AT&T
would purchase the Registrable Shares at Market Value prior to the expiration of
the 180-day period referred to in Sections 4.1(a)(iv) and (vii), provided, that,
absent any such agreement by the parties, no party shall be relieved of its
obligations pursuant to the terms of this Agreement, and that at any time there
is more than one Holder, all such Holders shall be treated equitably in
accordance with the number of Registrable Securities held by each of the
Holders.

ARTICLE V

MISCELLANEOUS

Section 5.1        Termination. Except for Section 4.5, Section 4.6 and
Section 4.7, each of which shall survive termination of this Agreement, upon the
consummation of a sale of all or substantially all of AT&T’s assets or any
tender or exchange offer, merger (other than a merger by AT&T to effect a
reorganization or recapitalization) or consolidation or any similar transaction
in which the Holders dispose of all of their respective Holder Shares (and any
Preferred Interests) that are then beneficially owned by them and outstanding or
that otherwise results in the acquisition of all (but not less than all) Holder
Shares (and any Preferred Interests) that are then beneficially owned by them
and outstanding, this Agreement shall terminate and be of no further force and
effect. Each Holder shall deliver written notice to AT&T within five
(5) Business Days of its disposal of all Holder Shares (and any Preferred
Interests) that are then beneficially owned by it and outstanding. Any
Registration Fee that is accrued but unpaid at the time of the termination of
this Agreement shall be payable on such terminate date.

Section 5.2        Injunctive Relief. Each party hereto acknowledges that it
would be impossible to determine the amount of damages that would result from
any breach of any of the provisions of this Agreement and that the remedy at law
for any breach, or threatened breach, of any of such provisions would likely be
inadequate and, accordingly, agrees that the other party shall, in addition to
any other rights or remedies which it may have, be entitled to such equitable
and injunctive relief as may be available from any court of competent
jurisdiction to compel specific performance of, or restrain any party from
violating, any of such provisions. In connection with any action or proceeding
for injunctive relief, each party hereto hereby waives the claim or defense that
a remedy at law alone is adequate and agrees, to the maximum extent permitted by
law, to have each provision of this Agreement specifically enforced against it,
without the necessity of posting bond or other security against it, and consents
to the entry of

 

28



--------------------------------------------------------------------------------

injunctive relief against it enjoining or restraining any breach or threatened
breach of such provisions of this Agreement.

Section 5.3        Assignments; Additional Holders.

(a)        This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors, heirs, legal representatives and
permitted assigns. Neither AT&T nor the Holders may directly or indirectly
assign any of its rights or delegate any of its rights or obligations under this
Agreement, by operation of law or otherwise, without the prior written consent
of all other parties. The Investment Manager, acting as such and not on behalf
of the Trust, automatically shall assign its rights or obligations under this
Agreement to a successor pursuant to a proper assignment under the Investment
Management Agreement, dated as of August 30, 2013. The Investment Manager
otherwise may not directly or indirectly assign any of its rights or delegate
any of its obligations under this Agreement, by operation of law or otherwise,
without the prior written consent of all other parties hereto. Any purported
direct or indirect assignment in violation of this Section 5.3 shall be null and
void ab initio.

(b)         Notwithstanding anything to the contrary contained herein, any
substitute Member of AT&T Mobility duly admitted in accordance with all of the
provisions of Section 8(c) of the Fourth LLC Agreement shall become a party to
this Agreement by executing and delivering an additional counterpart signature
page to this Agreement, and thereafter shall be deemed a “Holder” for all
purposes hereunder, and that no consent or further amendment of this Agreement
shall be required for such party to become an additional Holder hereunder.

Section 5.4        Amendments; Waiver. No amendment, modification or discharge
of this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by (i) AT&T, (ii) a Majority in Interest of
the Holders (or, prior to the initial Delivery Date, Members of AT&T Mobility
holding Preferred Interests that would represent, upon delivery in connection
with a Put Option or Redemption Option, as the case may be, a Majority in
Interest of the Holders), and (iii) so long as the Trust remains a Holder, the
Investment Manager. Any such waiver shall constitute a waiver only with respect
to the specific matter described in such writing and shall in no way impair the
rights of the party granting such waiver in any other respect or at any other
time. The waiver by AT&T, a Holder or the Investment Manager (either personally
or on behalf of the Trust) of a breach of or a default under any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall not be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any party may
otherwise have at law or in equity.

Section 5.5        Notices. Any notice, request, instruction or other document
to be given hereunder by any party to the others shall be in writing and shall
be deemed given to a party when (a) delivered to the appropriate address by hand
or by nationally recognized overnight courier service, (b) sent by facsimile
with confirmation of transmission by the transmitting equipment, or (c) received
or rejected by the addressee, if sent by certified mail, return receipt
requested, in each case, to the following addresses or facsimile numbers and
marked to the

 

29



--------------------------------------------------------------------------------

attention of the person (by name or title) designated below, or to such other
persons or addresses as may be designated in writing by the party to receive
such notice as provided below:

To AT&T:

AT&T Inc.

One AT&T Plaza

208 S. Akard Street

Dallas, Texas 75202

Telephone: (214) 757-3300

Fax: (214) 746-2103

Attention: General Counsel

With a copy to:

AT&T Inc.

One AT&T Plaza

208 S. Akard Street

Dallas, Texas 75202

Telephone: (214) 757-3230

Fax: (214) 746-2268

Attention: Treasurer

To the Trust:

Brock Fiduciary Services LLC

622 Third Avenue

Floor 12

New York, NY 10017

Attention: Charles Brock

With a copy (which shall not constitute notice) to:

J.P. Morgan Chase Bank, N.A.

221 West Sixth Street, Floor 02

TX3-8215

Austin, TX 78701-3402, United States

Attention: Amy Schneeberger

K&L Gates LLP

1601 K Street, NW

Washington, DC 20006

Telephone: (202) 778-9000

Fax: (202) 778-9100

Attention: Robert H. Rosenblum

 

30



--------------------------------------------------------------------------------

If additional Holders become a party to this Agreement in accordance with
Section 5.3(b), notice shall be sent to the address set forth on file with AT&T
Mobility, with a copy to AT&T and the Trust as set forth above.

Section 5.6        GOVERNING LAW; FORUM SELECTION. THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF. ANY ACTION OR
PROCEEDING AGAINST THE PARTIES RELATING IN ANY WAY TO THIS AGREEMENT MAY BE
BROUGHT AND ENFORCED EXCLUSIVELY IN THE COURTS OF THE STATE OF NEW YORK LOCATED
IN THE BOROUGH OF MANHATTAN OR (TO THE EXTENT SUBJECT MATTER JURISDICTION EXISTS
THEREFOR) THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF BOTH SUCH COURTS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING.

Section 5.7        WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 5.7.

Section 5.8        Interpretation. The table of contents and headings herein are
for convenience of reference only, do not constitute part of this Agreement and
shall not be deemed to limit or otherwise affect any of the provisions hereof.
The parties hereto have participated jointly in the negotiation and drafting of
this Agreement and, in the event that an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

Section 5.9        Scope of Agreement. Except for the Fourth LLC Agreement and
the Amended Contribution Agreement, this Agreement constitutes the entire
agreement, and supersedes all prior agreements, understandings representations
and warranties both written and oral, between the parties with respect to the
subject matter hereof. Notwithstanding the foregoing, nothing in this Agreement
is intended to modify or supersede the terms of the Investment Manager Agreement
or the Investment Management Agreement between AT&T and the Investment Manager
and, in the event of any conflict between the terms of this Agreement and the
terms of the Investment Manager Agreement or the Investment Management
Agreement, the latter shall prevail.

 

31



--------------------------------------------------------------------------------

Section 5.10        No Third Party Beneficiaries. Except as explicitly provided
for in Section 4.6 and Section 4.7, this Agreement is not intended to confer
upon any Person other than the parties hereto any rights or remedies hereunder.

Section 5.11        Severability. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision; and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 5.12        Counterparts. This Agreement may be executed in any number
of counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts shall together constitute the same
agreement.

Section 5.13        Effectiveness. This Agreement shall become effective as of
October 15, 2018.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

AT&T INC.

By:    

Name:   George B. Goeke Title:   Senior Vice President and Treasurer

 

SBC MASTER PENSION TRUST By:         JP MORGAN CHASE BANK, N.A.,  

      Solely in its Capacity As Directed

      Trustee of the SBC Master Pension Trust

               By:    

               Name:           Title:  

 

BROCK FIDUCIARY SERVICES, LLC, for itself and as Fiduciary and Investment
Manager By:     Brock Capital Group LLC, as Managing   Member

           By:     Charles Brock LLC, as Managing   Member

                      By:    

                      Name:           Title:  

 

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

AT&T INC.

By:    

Name:   George B. Goeke Title:   Senior Vice President and Treasurer

 

SBC MASTER PENSION TRUST By:         JP MORGAN CHASE BANK, N.A.,  

      Solely in its Capacity As Directed

      Trustee of the SBC Master Pension Trust

               By:    

               Name:           Title:  

 

BROCK FIDUCIARY SERVICES, LLC, for itself and as Fiduciary and Investment
Manager By:     Brock Capital Group LLC, as Managing   Member

           By:   Charles Brock LLC, as Managing Member

                    By:    

                    Name:         Title:  

 

Signature Page to Amended and Restated Registration Rights Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective authorized officers as of the date first written above.

 

AT&T INC.

By:    

Name:   George B. Goeke Title:   Senior Vice President and Treasurer

 

SBC MASTER PENSION TRUST By:         JP MORGAN CHASE BANK, N.A.,  

      Solely in its Capacity As Directed

      Trustee of the SBC Master Pension Trust

               By:    

               Name:           Title:  

 

BROCK FIDUCIARY SERVICES, LLC, for itself and as Fiduciary and Investment
Manager By:     Brock Capital Group LLC, as Managing   Member

           By:     Charles Brock LLC, as Managing   Member

                      By:    

                      Name:           Title:  

 

Signature Page to Amended and Restated Registration Rights Agreement